UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1901


CHERYL B. CARTER,

                Plaintiff - Appellant,

          v.

MCCREARY MODERN, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:10-cv-00014-RLV-DSC)


Submitted:   February 28, 2012              Decided:   March 7, 2012


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jenny L. Sharpe, LAW OFFICE OF JENNY L. SHARPE, Charlotte, North
Carolina; Tamara W. Brooks, BROOKS LAW OFFICE, Charlotte, North
Carolina, for Appellant. Stephen M. Thomas, Michael P. Thomas,
Susan W. Matthews, PATRICK, HARPER & DIXON, L.L.P., Hickory,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cheryl     B.   Carter      appeals     from    the    district    court’s

order granting summary judgment in favor of McCreary Modern,

Inc., in her action in which she alleged that McCreary regarded

her as disabled and employed improper qualifications standards

in   denying   her    employment.         We    have     reviewed    the    record    on

appeal   and    the    briefs     filed       by   the    parties     and    find     no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.            Carter v. McCreary Modern, Inc., No.

5:10-cv-00014-RLV-DSC (W.D.N.C. Aug. 8, 2011).                     We dispense with

oral   argument      because     the    facts      and    legal     contentions      are

adequately     presented    in    the     materials       before     the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2